              Case 5:14-cr-00318-C Document 67 Filed 02/15/19 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT FOR THE

                          WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
vs.                                          )          No. CR-14-318-C
                                             )
DOUGLAS G. WILLIAMS,                         )
                                             )
                       Defendant.            )

                                        ORDER

       Defendant is currently serving a period of supervised release following his

conviction for violating 18 U.S.C. § 1341 and 18 U.S.C. § 1512(b). Relevant to the

present issue is a portion of Defendant’s supervised release conditions which requires the

Defendant to refrain from participation “in any form of polygraph-related activity during

the period of supervision.” (Dkt. No. 48 at 4.) Defendant has recently been subpoenaed

by the prosecution to testify in a criminal proceeding in the state of New Mexico. The

testimony sought from Defendant would violate the condition of supervised release noted

above. Plaintiff objects to any modification, arguing the term was imposed for valid

reasons.

       After considering the issue, the Court finds a limited modification of the condition

of supervised release is warranted. Given the nature of the issue here, the Court finds that

many of the concerns which gave rise to the condition are not present. Indeed, in this

instance, retention of the condition could be seen as harmful to the public, rather than

protective.     18 U.S.C. § 3583(e)(2) states in relevant part:    “[t]he court may, after
           Case 5:14-cr-00318-C Document 67 Filed 02/15/19 Page 2 of 2



considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),

(a)(4), (a)(5), (a)(6), and (a)(7)-- . . . modify, reduce, or enlarge the conditions of supervised

release, at any time prior to the expiration or termination of the term of supervised release

. . . .” The Tenth Circuit recognized the power to modify conditions of supervised release

granted by this statute in United States v. Begay, 631 F.3d 1168, 1172 (10th Cir. 2011),

noting no change in circumstances were necessary before a court had the power to modify.

After considering the relevant § 3553 factors, the Court finds the conditions of supervised

release shall be modified only to the extent that Defendant shall be permitted to comply

with the subpoena and testify in the New Mexico proceeding. In all other respects, and

for all other purposes, the conditions imposed at sentencing shall remain in force.

       IT IS SO ORDERED this 15th day of February, 2019.




                                                2
